Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/24/2021 has been entered.

Allowable Subject Matter
Claims 21-31 and 33-41 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 21. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the source/drain contact plug is between the air gap and the gate contact plug, and wherein the air gap is spaced apart from the source/drain contact plug by a portion of the inter-layer dielectric, and the source/drain contact plug is closest to the air gap than any other air gap in the inter-layer dielectric”. 

Regarding claim 30. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a portion between the void and the source/drain the portion of the inter-layer dielectric forms an interface with the etch stop layer and the conductive feature, with the interface comprising a first end contacting the gate contact plug and a second end exposed to the void”. 

Regarding claim 36. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the gate contact plug comprises a top surface level with a bottom surface of the etch stop layer, and the void is spaced apart from all gate electrodes on the semiconductor substrate by the inter-layer dielectric”. 

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826